Morton, J.
The sole defence to the check is that the plaintiff refused to deliver the horses and dog to the defendant Weston, to whom they belonged, unless the latter would pay the price which the plaintiff charged for boarding, stabling, and breaking the horses, and for keeping the dog, which Weston claimed was exorbitant and unreasonable. Thereupon the check in suit was given to obtain possession of the animals, Weston denying his liability.
It is not contended that there was any fraud, and there was no duress. Instead of pursuing his rights, the defendant Weston saw fit to pay the price charged, and to take the horses and’ dog. The giving of the check must be regarded as voluntary on his part, and not as the result of compulsion on the part of the plaintiff. Silliman v. United States, 101 U. S. 465. There was no want of consideration. All óf the facts were known to the defendant. The plaintiff asserted a claim which he denied. By giving the check he effected a settlement of the plaintiff’s demand and obtained possession of the animals, and, whether the whole amount which the plaintiff claimed was justly due or not, the defendant received a consideration for his check which he *531gave, and must abide by the settlement which he made. Cobb v. Arnold, 8 Met. 403. Front v. Pittsfield Fire District, 154 Mass. 450. Knibbs v. Hall, 1 Esp. 84. Brown v. M’Kinally, 1 Esp. 279. Cartwright v. Rowley, 2 Esp. 723.

Exceptions overruled.